NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


ROD HOWER, DOC #C00901,                       )
                                              )
             Appellant,                       )
                                              )
v.                                            )
                                              )      Case No. 2D18-906
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed November 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County, Philip J. Federico, Judge.

Rod Hower, pro se.



PER CURIAM.


             Affirmed.



KELLY, SLEET, and BADALAMENTI, JJ., Concur.